Cardona v Fiorentina (2017 NY Slip Op 02880)





Cardona v Fiorentina


2017 NY Slip Op 02880


Decided on April 13, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 13, 2017

Friedman, J.P., Richter, Mazzarelli, Feinman, Gische, JJ.


3687 305886/14

[*1]Lina T. Duran Cardona, Plaintiff-Respondent,
vEllen E. Fiorentina, Defendant-Appellant.


Katz & Associates, Brooklyn (Arthur R. Simuro of counsel), for appellant.
Mitchell Dranow, Sea Cliff, for respondent.

Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered on or about February 11, 2016, which denied defendant's motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Defendant established entitlement to judgment as a matter of law by showing that she had a green light in her favor before and after she entered the intersection, and that plaintiff made a left turn into the path of defendant's oncoming vehicle, causing the collision (see Abboud v Pawelec, 141 AD3d 438 [1st Dept 2016]; Griffin v Pennoyer, 49 AD3d 341 [1st Dept 2008]; Vehicle and Traffic Law § 1141). In opposition, plaintiff failed to raise a triable issue of fact. Despite having seen defendant's vehicle approaching when it was 6 to 7 car lengths from the intersection, plaintiff began her left turn in front of defendant's vehicle. It was allegedly not until plaintiff began her turn that she noticed that defendant's vehicle was traveling at a high rate of speed. Such speculative assertions do not warrant denial of the motion (see Guerrero v Milla, 135 AD3d 635 [1st Dept 2016]; Cadeau v Gregorio, 104 AD3d 464 [1st Dept 2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 13, 2017
CLERK